Exhibit 10.2

LOGO [g74725ex10_1pg001.jpg]

 

DATE:    August 11, 2010 TO:    Sharon Birkett FROM:    Nigel Vinecombe

The purpose of this letter is to confirm your compensation package as Vice
President and Chief Financial and Accounting Officer and Secretary. The
effective date of your assignment is July 9, 2010.

 

  A. Base Salary: Your beginning Annual Base Salary shall be Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00). The Annual Base Salary shall be
evaluated and reviewed by the Compensation Committee of the Board annually each
July 1, beginning July 1, 2011. Based on your performance, pertinent salary
survey information and such other information as the Compensation Committee, in
its sole discretion deems appropriate, your Annual Base Salary may remain the
same or be increased by the Compensation Committee.

 

  B. Bonus Program: Beginning with the Company’s Fiscal Year 2012, you may
receive an annual bonus at the sole discretion of the Compensation Committee.
The Bonus, if any, shall be based upon the Executive Incentive Compensation Plan
adopted by the Compensation Committee of the Board in April 1998, as amended.
Your target Bonus opportunity will be based on achievement of target performance
goals and will not be less than fifty percent (50%) of your then current Annual
Base Salary. You will be paid your Bonus when other executives of the Company
are paid their annual bonuses.

 

  C. Restricted Stock Grant; Stock Option and Restricted Stock Awards: You will
be granted 10,000 stock option shares, upon signing this letter, to vest equally
over a five-year period. You may receive future restricted stock or stock option
awards, as determined by the Board or its committees from time to time.

 

  D. Benefits: You will be eligible to participate and shall receive all
benefits under welfare, fringe, vacation and other similar benefit plans,
practices, policies and programs provided by Multi-Color to the extent
applicable generally to other U.S. based associates of Multi-Color.

 

  E. Automobile Allowance: Multi-Color will provide a car allowance in the
amount of Five Hundred and 00/100 Dollars ($500.00) per month, in accordance
with the Executive Automobile Allowance Plan. Reimbursement will be made through
payroll on a bi-weekly basis.

 

Initials:                 



--------------------------------------------------------------------------------

Sharon Birkett

Page 2

August 11, 2010

 

  F. Tax Liability: It is the Company’s intention to ensure that you do not
incur additional foreign or home country taxes as a result of your international
relocation. Therefore, any actual foreign or host country tax generated by
relocation reimbursements will be borne by the Company. This includes payments
made by the Company directly to you and payments made on behalf of you to a
third party service provider.

 

  G. Termination: In the event you are terminated involuntarily while on
assignment in the U.S., the Company will repatriate you and your family back to
your point of origin.

Sharon, I look forward to continuing to work with you and wish you much success
in this new role.

Regards,

 

/s/ Nigel Vinecombe Nigel Vinecombe President and CEO

Please initial each page of this letter, and sign below. By signing you indicate
acceptance of the provisions as outlined and agree that this letter is not a
contract of employment, but outlines the terms and conditions for your job
assignment. Nothing stated within alters the at-will relationship between you
and Multi-Color Corporation.

Agreed: /s/ Sharon Birkett                                 Dated: August 11,
2010

Sharon Birkett

 

Initials:                 